Supreme Court of Florida
                            ____________

                           No. SC19-673
                            ____________

                  ARCH INSURANCE COMPANY,
                          Petitioner,

                                 vs.

                     KUBICKI DRAPER, LLP,
                          Respondent.

                            June 3, 2021

POLSTON, J.

     We review the Fourth District Court of Appeal’s decision in

Arch Insurance Co. v. Kubicki Draper, LLP, 266 So. 3d 1210 (Fla. 4th

DCA 2019), in which the Fourth District certified the following

question of great public importance:

     WHETHER AN INSURER HAS STANDING TO MAINTAIN
     A MALPRACTICE ACTION AGAINST COUNSEL HIRED TO
     REPRESENT THE INSURED WHERE THE INSURER HAS
     A DUTY TO DEFEND.

Id. at 1215.1 We rephrase the certified question as follows:



     1. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
     WHETHER THE INSURER HAS STANDING THROUGH
     ITS CONTRACTUAL SUBROGATION PROVISION TO
     MAINTAIN A MALPRACTICE ACTION AGAINST COUNSEL
     HIRED TO REPRESENT THE INSURED WHERE THE
     INSURER HAS A DUTY TO DEFEND.

For the reasons explained below, we answer the rephrased certified

question in the affirmative, quash the Fourth District’s decision,

and remand for proceedings consistent with this opinion.

                          I. BACKGROUND

     This case involves a legal malpractice action by an insurer

against a law firm retained to represent its insured in a separate

prior litigation. Spear Safer CPAs and Advisors (Spear Safer) 2 is an

accounting firm that performed audits of the financial statements of

Mutual Benefits Corporation (MBC). MBC was in the viatical and

life settlement business and became subject to an action by the

Securities and Exchange Commission (SEC) “for the violation of

various federal securities regulations in the trade of life insurance

policies of terminally ill people.” S.E.C. v. Mut. Benefits Corp., 323

F. Supp. 2d 1337, 1337 (S.D. Fla. 2004). The SEC ultimately




      2. There are differing names used in the record for this entity.
The record below also refers to “Spear Safer CPAs & Consultants,
L.P.” and “Spear, Safer, Harmon & Company, PC.”

                                  -2-
reached a settlement with MBC. MBC, through a court-appointed

receiver, then filed a lawsuit in federal court against Spear Safer for

alleged accounting malpractice.

     This lawsuit against Spear Safer by MBC gave rise to its claim

on its professional liability policy with Arch Insurance Company

(Arch). Pursuant to the insurance policy, Arch had a duty to defend

Spear Safer:

     We [Arch] have the right and duty to defend any Claim
     made against you [Spear Safer]. Subject to our review
     and consent, you have the right to appoint legal counsel
     to defend any covered Claim and such consent will not be
     unreasonably withheld or delayed by us. No legal
     counsel shall be appointed without our prior approval.
     Subject to prior written notice to you, we reserve the right
     to remove and replace selected counsel if it is deemed by
     us that such action is warranted.

The insurance policy also included the following subrogation

provision:

     To the extent of any payment under this Policy, we [Arch]
     shall be subrogated to all your [Spear Safer] rights of
     recovery therefor against any person, organization, or
     entity and you shall execute and deliver instruments and
     papers and do whatever else is necessary to secure such
     rights. You shall do nothing after any loss to prejudice
     such rights.

     In accordance with the terms of the insurance policy, Arch

retained Kubicki Draper, LLP (Kubicki) to defend its insured, Spear


                                  -3-
Safer, in the separate underlying federal litigation filed by the

receiver. Kubicki sent an engagement letter informing Spear Safer

that Kubicki had been retained by Arch to represent and defend

Spear Safer. Just before trial, the underlying litigation settled

within the insured’s policy limits for $3.5 million.

     Arch subsequently filed the present lawsuit against Kubicki

under various legal theories. At the heart of Arch’s lawsuit against

Kubicki is that the underlying federal litigation filed by the receiver

against Spear Safer was barred by the applicable statute of

limitations, and Kubicki’s failure to timely raise the statute of

limitations defense significantly increased the cost of settlement.

     Arch filed various complaints, subject to Kubicki’s motions to

dismiss, alleging legal malpractice, breach of fiduciary duty,

subrogation, assignment, third-party beneficiary, and breach of

contract claims. Kubicki filed a motion for summary judgment

arguing, in pertinent part, that Arch lacked standing to sue Kubicki

because there was no privity of contract or attorney-client

relationship between Arch and Kubicki. Arch countered that there

was privity between Arch and Kubicki. Alternatively, Arch argued

that it was an intended third-party beneficiary and that the


                                 -4-
insurance policy provided Arch subrogation rights. The trial court

granted Kubicki’s motion for summary judgment, concluding that

Arch lacked standing to directly pursue a legal malpractice action

against Kubicki. The trial court reasoned that there was no privity

between Arch and Kubicki, and therefore, Kubicki did not owe Arch

a duty of care.

     On appeal to the Fourth District, Arch argued alternatively

that it has standing to maintain a legal malpractice action based on

privity with Kubicki, as an intended third-party beneficiary, and as

subrogee of Spear Safer’s legal malpractice claim against Kubicki.

The Fourth District “agree[d] with the circuit court’s reasoning that

the insurer was not in privity with the law firm, and thus the

insurer lacked standing to sue the law firm.” Arch Ins. Co., 266

So. 3d at 1211. The Fourth District explained that there was

“nothing in the record to indicate that the law firm was in privity

with the insurer” and “nothing in the record to indicate that the

insurer was an intended third-party beneficiary of the relationship

between the law firm and the insured.” Id. at 1214. The Fourth

District also adopted the trial court’s order as its own reasoning.

Id. In response to Arch’s public policy concerns that law firms


                                 -5-
would be shielded from liability resulting from their malpractice, the

Fourth District explained, “We understand the insurer’s public

policy argument. However, we are bound to follow the law as it

exists, not as the insurer argues it ought to be.” Id. Ultimately, the

Fourth District “affirm[ed] the circuit court’s conclusion that the

insurer lacked standing to pursue a professional negligence claim

against the law firm in the underlying action” and certified the

above question of great public importance. Id. at 1215.3

                            II. ANALYSIS

     Arch alleges that an insurer has standing to maintain a legal

malpractice action against counsel hired to represent the insured

where the insurer has a duty to defend. Kubicki counters that Arch

does not have standing to bring a legal malpractice action because

Kubicki was in privity with Spear Safer, and there was no privity

between Kubicki and Arch. The circuit court agreed with Kubicki




      3. The Fourth District denied Arch’s request to certify the
following additional question: “Whether the unique tripartite
relationship between the insurer, insured, and law firm is a limited
exception to the strict privity rule.” Arch Ins. Co., 266 So. 3d at
1215. The Fourth District explained that certification of the
additional question was “subsumed within the first proposed
certified question.” Id.

                                 -6-
that the law firm was in privity with the insured as the client. Id. at

1213. The Fourth District agreed, stating that “[w]e see nothing in

the record to indicate that the law firm was in privity with the

insurer.” Id. at 1214. We agree with the circuit court and the

Fourth District that Kubicki was in privity with the insured as the

client rather than Arch. However, Arch also bases its standing

argument, in part, on the subrogation provision in the insurance

policy issued to Spear Safer. We agree with Arch and conclude that

an insurer has standing to maintain a legal malpractice action

against counsel hired to represent its insured where the insurer is

contractually subrogated to the insured’s rights under the

insurance policy. 4

     Broadly defined, “[s]ubrogation is the substitution of one

person in the place of another with reference to a lawful claim or

right.” State Farm Mut. Auto. Ins. Co. v. Johnson, 18 So. 3d 1099,

1100 (Fla. 2d DCA 2009) (quoting W. Am. Ins. Co. v. Yellow Cab Co.

of Orlando, Inc., 495 So. 2d 204, 206 (Fla. 5th DCA 1986)); see also




     4. The certified question presents a question of law, which we
review de novo. Travelers Com. Ins. Co. v. Harrington, 154 So. 3d
1106, 1108 n.2 (Fla. 2014).

                                 -7-
16 Couch on Insurance § 222:2 (3d ed. 2005) (“Subrogation is the

substitution of one person in the place of another with reference to

a lawful claim, demand or right . . . .”). “Subrogation is designed to

afford relief when one is required to pay a legal obligation which

ought to be met, either wholly or partially, by another.” Allstate Ins.

Co. v. Metro. Dade Cnty., 436 So. 2d 976, 978 (Fla. 3d DCA 1983);

see also 3 John Alan Appleman, Insurance Law and Practice § 1675

(1941) (explaining that the purpose of subrogation “is to place that

loss ultimately upon the wrongdoer”). “Subrogation rights place a

party . . . in the legal position of one who has been paid money

because of the acts of a third party,” and “the subrogee ‘stands in

the shoes’ of the subrogor and is entitled to all of the rights of its

subrogor . . . .” Allstate Ins. Co., 436 So. 2d at 978. Florida law

recognizes two types of subrogation: equitable (often referred to as

legal) and contractual (often referred to as conventional). Cont’l

Cas. Co. v. Ryan Inc. E., 974 So. 2d 368, 376 (Fla. 2008).

     Contractual subrogation “is based on an agreement between

the parties that the party paying the debt will be subrogated to the

rights and remedies of the original creditor.” E. Nat’l Bank v.

Glendale Fed. Sav. & Loan Ass’n, 508 So. 2d 1323, 1325 (Fla. 3d


                                  -8-
DCA 1987). “Essentially, it is an agreement that ‘the party paying

the debt will be subrogated to the rights of the original creditor.’ ”

Cont’l Cas. Co., 974 So. 2d at 376 (quoting Nat’l Union Fire Ins. Co.

v. KPMG Peat Marwick, 742 So. 2d 328, 332 (Fla. 3d DCA 1999),

approved, 765 So. 2d 36 (Fla. 2000)). “[A]n insurer’s subrogation

right may be expressly provided for by a clause that is included

either in the applicable insurance policy or in a settlement

agreement with an insured . . . .” Nat’l Union Fire Ins., 742 So. 2d

at 332.

     Arch’s right to contractual subrogation is expressly provided

for in the insurance policy:

     To the extent of any payment under this Policy, we [Arch]
     shall be subrogated to all your [Spear Safer] rights of
     recovery therefor against any person, organization, or
     entity and you shall execute and deliver instruments and
     papers and do whatever else is necessary to secure such
     rights. You shall do nothing after any loss to prejudice
     such rights.

The language of the subrogation provision is clear—Arch is

contractually subrogated to the rights of Spear Safer, which would

include claims for legal malpractice against counsel retained to

defend the insured. See 16 Couch on Insurance § 222:31 (“[A]fter an

insurance company has paid a loss on behalf of its insured under a


                                  -9-
policy containing a subrogation of rights clause, it is entitled to

subrogation by express contract rights.”). Where an insurer has a

duty to defend and counsel breaches the duty owed to the client

insured, contractual subrogation permits the insurer, who—on

behalf of the insured—pays the damage, to step into the shoes of its

insured and pursue the same claim the insured could have

pursued. See, e.g., Don Reid Ford, Inc. v. Feldman, 421 So. 2d 184,

185-86 (Fla. 5th DCA 1982) (determining when the statute of

limitations began to run on the malpractice action brought through

subrogation against the defense attorney retained by the liability

insurer where the defense attorney failed to appear for trial and a

final judgment by default was entered against the insured); Dantzler

Lumber & Exp. Co. v. Columbia Cas. Co., 156 So. 116, 120-21 (Fla.

1934) (holding that the insurer had a subrogated claim against the

insured’s accountants for negligence).

     In accordance with the terms of the insurance policy, Arch

retained Kubicki to defend Spear Safer and paid the $3.5 million

settlement against its insured. Accordingly, we conclude that Arch




                                 - 10 -
has standing through contractual subrogation to maintain a

malpractice action against counsel hired to represent its insured. 5

     Kubicki argues that the parties stipulated at a trial court

hearing that Arch abandoned its subrogation, assignment, and

third-party beneficiary claims, pointing to the trial court’s order

entered in response to Kubicki’s motion to dismiss Arch’s Second

Amended Complaint, which stated: “All counsel appear and state all

parties agree. ORDERED AND ADJUDGED that said motion be,

and the same is hereby granted to extent Arch seeks recovery as

assignee or subrogee of Spear Safer or intended third party

beneficiary of attorney-client relationship between Kubicki Draper

and Spear Safer.” However, Arch counters that the trial court’s

order is simply an acknowledgement that the order reflected the

trial court’s prior ruling on dismissal, not that Arch agreed with the




     5. Because Arch has direct subrogation claims through its
insurance policy with insured Spear Safer, we do not reach any
third-party beneficiary arguments. A third-party beneficiary asserts
rights through a contract between other parties. See Taylor
Woodrow Homes Fla., Inc. v. 4/46-A Corp., 850 So. 2d 536, 544 (Fla.
5th DCA 2003) (“A third party may sue under a contract as an
intended third party beneficiary only if the parties express, or the
contract clearly expresses, the intention to primarily and directly
benefit the third party.”).

                                 - 11 -
trial court’s decision on the merits or that it abandoned its claims.

Arch notes that there is nothing otherwise in the record to evidence

its purported abandonment. To the contrary, the record shows that

Arch continued to argue its subrogation claim to the trial court, the

Fourth District, and to this Court.

     The Fourth District’s opinion below did not address

subrogation and instead focused on whether privity existed between

Kubicki and Arch, concluding “that the insurer was not in privity

with the law firm, and thus the insurer lacked standing to sue to

the law firm.” Arch Ins. Co., 266 So. 3d at 1211. However,

consistent with established principles of subrogation, because the

insured is in privity with the law firm, contractual subrogation

allows the insurer to step into the shoes of the insured. See

Underwriters at Lloyds v. City of Lauderdale Lakes, 382 So. 2d 702,

704 (Fla. 1980) (explaining that, in a subrogation action, the

subrogee stands in the shoes of the subrogor and can be

subrogated to no greater rights than those possessed by the

subrogor). Accordingly, contrary to the opinion’s conclusion below,

Arch would have standing to pursue a legal malpractice claim

against Kubicki.


                                - 12 -
     Kubicki also argues that this Court’s public policy

considerations have caused it to generally prohibit assignment of

legal malpractice claims. However, this Court has recognized that

there are exceptions when public policy is not applicable. See, e.g.,

Cowan Liebowitz & Latman, P.C. v. Kaplan, 902 So. 2d 755, 760-61

(Fla. 2005) (holding that legal malpractice claims were assignable

against attorneys who prepared private placement memoranda).

This Court noted that “[c]ourts are mainly concerned about creating

a market for legal malpractice claims.” Id. at 760 (“The assignment

of such claims could relegate the legal malpractice action to the

market place and convert it to a commodity to be exploited and

transferred to economic bidders who have never had a professional

relationship with the attorney and to whom the attorney has never

owed a legal duty . . . .” (quoting Goodley v. Wank & Wank, Inc., 133

Cal. Rptr. 83, 87 (Cal. Ct. App. 1976))). The public policy concern

does not exist in these circumstances. The subrogated claim

originates by contract from the insured to the insurer, the same

entity who hired the lawyer in the first instance. See 16 Couch on

Insurance § 222:31 (“ ‘Conventional subrogation’ is contractual in

nature, the product of an agreement between insured and


                                - 13 -
insurer.”). The insurer is not a “stranger” to the attorney who is

“bidding” on a cause of action and “exploiting” it. To the contrary,

the insurer is trying to recover money it paid to its insured from the

lawyer it hired. The lawyer is on notice of subrogation claims

included in the policy, and Florida public policy does not support

shielding the law firm from accountability for its professional

malpractice. To the contrary, subrogation exists to hold premium

rates down by allowing the insurers to recover indemnification

payments from the tortfeasor who caused the injury. See

Cunningham v. Metro. Life Ins. Co., 360 N.W.2d 33, 37 (Wis. 1985)

(subrogation “returns the excess, duplicative proceeds to the

insurer who can then recycle them in the form of lower insurance

premiums”); see also 22 Eric Mills Holmes, Appleman on Insurance

§ 141.1[D][3] (2d ed. 2003). (“Subrogation advances an important

public policy by forcing the tortfeasor to bear the burden of

reimbursing the insurer for indemnity payments to its insured.”); 16

Couch on Insurance § 222:8 (“When the insurer has made payment

for the loss caused by a third party, it is only equitable and just

that the insurer should be reimbursed for its payment to the

insured, because otherwise either the insured would be unjustly


                                 - 14 -
enriched by virtue of a recovery from both the insurer and the third

party, or in the absence of such double recovery by the insured, the

third party would go free notwithstanding the fact that he or she

has a legal obligation in connection with the damage.”).

Accordingly, permitting the contractual subrogation claim alleging

the law firm missed a statute of limitations defense to the detriment

of the insured supports Florida public policy.

                         III. CONCLUSION

     For the above reasons, we answer the rephrased certified

question in the affirmative, quash the Fourth District’s decision in

Arch Insurance Co., and remand for proceedings consistent with

this opinion. In doing so, we conclude that the insurer has

standing to maintain a legal malpractice action against counsel

hired to represent its insured where the insurer is contractually

subrogated to the insured’s rights under the insurance policy.

     It is so ordered.

CANADY, C.J., and LABARGA, LAWSON, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.




                                - 15 -
Application for Review of the Decision of the District Court of Appeal
– Certified Great Public Importance

     Fourth District - Case No. 4D17-2889

     (Broward County)

Benjamin J. Biard and Brittany P. Borck of Winget Spadafora &
Schwartzberg, LLP, Miami, Florida; and Edward G. Guedes and Eric
S. Kay of Weiss Serota Helfman Cole & Bierman, P.L., Coral Gables,
Florida,

     for Petitioner

Christopher V. Carlyle and John N. Bogdanoff of The Carlyle
Appellate Law Firm, Orlando, Florida; and Steven K. Hunter and
Christopher J. Lynch of Hunter & Lynch, Coral Gables, Florida,

     for Respondent

Katherine E. Giddings and Melanie Kalmanson of Akerman LLP,
Tallahassee, Florida,

     for Amicus Curiae American Property Casualty Insurance
     Association




                                - 16 -